DETAILED ACTION
This Office action is in response to the amendment filed 16 June 2022. Claims 1-4, 6, 8-13, 28-32, and 34-37 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-13, 28-32, and 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claim 1, the claim indicates that at least two SSBs are required (line 5), but the remainder of the claim requires at least four SSBs. Thus “at least two SSBs” should be amended to ---at least four SSBs--- (see lines 5, 9, and 16).
For Claim 3, Claim 6, Claim 31, Claim 34, “transmission directions” has antecedent basis in the claim and should probably be corrected to ---the respective transmission directions---.
For Claim 3, Claim 4, Claim 6, Claim 31, Claim 32, Claim 34, “the at least two SSBs” should be amended to ---the at least four SSBs--- for consistency with its antecedent.
For Claim 8, Claim 9, Claim 11, Claim 35, Claim 36, “the SSB” has multiple possible antecedents in the claim.
For Claim 13, “a target SSB” may have antecedent basis in the various SSBs recited in the independent claim, but this is not clear.
For Claim 29, the claim indicates that at least two SSBs are required (line 7), but the remainder of the claim requires at least four SSBs. Thus “at least two SSBs” should be amended to ---at least four SSBs--- (see lines 7, 11, and 18).
Remaining claims are rejected as depending from a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 2 and 30 fail to further limit the independent claims, which require the performing channel detection.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6, 10, 12, 13, 28-32, and 34-37, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0059106) in view of Chendamarai Kannan et al. (US 2018/0242232).
For Claims 1, 28, and 29, Zhang teaches a signal transmitting method applied to a network equipment, a computer readable storage medium having a computer program stored thereon (see paragraph 9), the computer program implementing, when executed by a processor, the steps of the signal transmitting method, and a network equipment, comprising a storage, a processor, and a computer program stored on the storage and capable of running on the processor, the computer program implementing, when executed by the processor, the steps of a signal transmitting method (see paragraphs 56-59), the method comprising: 
performing channel detection on a time domain transmission unit on an unlicensed band (see paragraphs 5, 24-25, 41-42; paragraphs 44-45: time domain transmission units); 
transmitting a synchronization signal block (SSB) according to a detection result of the channel detection, wherein the time domain transmission unit comprises at least two SSBs (see paragraph 48; see paragraphs 5, 24-25, 41-42; paragraphs 44-45: time domain transmission units);
wherein the transmitting the synchronization signal block (SSB) according to the detection result of the channel detection comprises: 
upon detecting that a channel in a transmission direction of at least one second SSB after a first SSB among the at least two SSBs is idle, transmitting a channel reservation signal of the at least one second SSB in the transmission direction of the at least one second SSB within orthogonal frequency division multiplexing (OFDM) symbols of the first SSB (see paragraphs 44, 46: OFDM; Figure 10, paragraphs 78-79: frequency division of channel reservation signal and SSB, reservation signal necessarily applies to a later SSB);
or,
wherein the transmitting the synchronization signal block (SSB) according to the detection result of the channel detection comprises: 
when there is a fourth SSB after the third SSB, transmitting a channel reservation signal of the fourth SSB in a transmission direction of the fourth SSB within OFDM symbols of the third SSB (see paragraphs 44, 46: OFDM; Figure 10, paragraphs 78-79: frequency division of channel reservation signal and SSB, reservation signal necessarily applies to a later SSB).  
Zhang as applied above is not explicit as to transmitting a channel reservation signal in one direction when the channel in another direction is found to be busy, but Chendamarai Kannan teaches that in a multi-directional channel assessment process, reservation signals and SSBs are transmitted in directions in which the channel is available (see abstract, paragraphs 7, 85, 86, 91: energy sensing in multiple directions, reservation signaling only on available channels).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to opportunistically use available OFDM symbols to transmit reservation signaling as in Chendamarai Kannan when reserving channels for multidirectional SSBs as in Zhang. The motivation would be to improve throughput by making opportunistic use of available resources.
For Claims 2 and 30, Zhang teaches the signal transmitting method, wherein the performing channel detection on the time domain transmission unit comprises: performing channel detection in a transmission direction of at least one SSB contained in the time domain transmission unit (see citations for independent claim; also see abstract, paragraph 59).  
For Claims 3 and 31, Zhang teaches the signal transmitting method, wherein the performing channel detection on the time domain transmission unit comprises: performing channel detection in transmission directions of the at least two SSBs simultaneously (see paragraph 65: omnidirectional LBT; paragraph 74, Figure9: one LBT covers plural transmission beam directions).  
For Claims 4 and 32, Zhang teaches the signal transmitting method, wherein digital beamforming is adopted for each of the at least two SSBs (see paragraphs 54, 60: digital beamforming capacity provided).  
For Claims 6 and 34, Zhang teaches the signal transmitting method, wherein the performing channel detection on the time domain transmission unit comprises: performing channel detection in transmission directions of the at least two SSBs sequentially (see paragraph 68, Figure 7).  
For Claims 10 and 37, Zhang teaches the signal transmitting method, wherein the performing channel detection on the time domain transmission unit comprises: 
performing omnidirectional channel detection or sector channel detection on the time domain transmission unit (see paragraph 25); 
wherein the omnidirectional channel detection adopts an omnidirectional antenna for detection, and the sector channel detection adopts a sector antenna for detection (see paragraph 60: configurable antenna array, paragraphs 65, 68, 71: all available directions).  
For Claim 12, Zhang teaches the signal transmitting method, wherein the channel detection adopts one shot channel detection based on clear channel assessment (CCA) or channel detection based on backoff mechanism (see abstract, paragraph 30: LBT, reduced time gap between LBT and transmissions).  
For Claim 13, Zhang teaches the signal transmitting method, wherein the transmitting the synchronization signal block (SSB) according to the detection result of the channel detection comprises: upon detecting that a channel in a transmission direction of a target SSB is idle, transmitting the target SSB in the transmission direction of the target SSB within OFDM symbols of the target SSB (see paragraphs 68, 69).  

Claims 8, 9, 35, and 36, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0059106) and Chendamarai Kannan et al. (US 2018/0242232) as applied to claim 1 above, and further in view of Mukherjee (US 2019/0246335).
For Claims 8 and 35, though Chendamarai Kannan does indicate the inclusion of a PDCCH or PDSCH with the SSB (see paragraph 81), the references as applied above are not explicit as to, but in a similar field of endeavor, Mukherjee teaches the signal transmitting method, wherein, when the time domain transmission unit further comprises a physical downlink control channel (PDCCH), the performing channel detection on the time domain transmission unit comprises: performing channel detection in transmission directions of the PDCCH and the SSB in the time domain transmission unit (see paragraphs 28-29: LBT followed by SSB and PDCCH; paragraph 22: SSB associated with direction).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use spatial detection in the desired directions for both PDCCH and SSB as in Mukherjee when performing spatial LBT in Zhang. One of ordinary skill would have been able to do so with the reasonably predictable result of ensuring a clear channel for the multiple signals to be transmitted.
For Claims 9 and 36, though Chendamarai Kannan does indicate the inclusion of a PDCCH or PDSCH with the SSB (see paragraph 81), the references as applied above are not explicit as to, but Mukherjee further teaches the signal transmitting method, wherein, when the time domain transmission unit further comprises a PDCCH and a physical downlink sharing channel (PDSCH) of target information (see paragraph 29), the performing channel detection on the time domain transmission unit comprises: performing channel detection in transmission directions of the PDCCH and the PDSCH of the target information and the SSB in the time domain transmission unit, wherein the target information comprises at least one of: remaining minimum system information (RMSI), other system information (OSI), and paging signaling (see paragraphs 22, 27-29).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the signaling information as in Mukherjee when performing transmitting the standard signals as in Zhang. One of ordinary skill would have been able to do so with the reasonably predictable result of ensuring a clear channel for the multiple signals to be transmitted.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0059106) and Chendamarai Kannan et al. (US 2018/0242232) as applied to claim 1 above, and further in view of Wu et al. US 2020/0304188).
For Claim 11, Zhang further teaches the signal transmitting method, wherein the target antenna is: an omnidirectional antenna or a sector antenna (see paragraphs 60, 65, 68, 72).  
Though Chendamarai Kannan teaches a device performing pseudo-omnidirectional processes (see paragraphs 54, 85), the references as applied above are not explicit as to, but Wu teaches the method wherein a detection time of the omnidirectional channel detection or the sector channel detection is acquired as follows: the detection time of the omnidirectional channel detection or the sector channel detection is acquired according to a difference between a gain of a target antenna, and a gain of the SSB based on a spatial domain transmission filter (see paragraphs 198-199: transmission parameters include beam (spatial transmission filter); paragraphs 203-204: relationship between transmission beam, reception beam, antenna and Q (LBT duration); Paragraphs 453, 458, 461: difference in transmit and receive beam gains controls number of Q times).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the detection time based on gain differences as in Wu when implementing the method of Zhang. One of ordinary skill would have been able to do so with the reasonably predictable result of appropriately controlling channel detection for a given detection threshold.

Response to Arguments
The amendment filed 16 June 2022 has been entered.
Previous rejections under 35 USC 112 are withdrawn in light of the amendments to the claims. However, the amendments have resulted in new rejections under 35 USC 112 and the claims remain rejected thereunder.
Applicant’s arguments with respect to rejections over prior art have been fully considered, but are either not persuasive or moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.
With regards to teachings of Zhang as related to features previously found in Claim 5, please note that paragraph 79 of Zhang, which was also cited in the first Office action, does clearly show the transmission direction of the at least one second SSB. The cited portions of Zhang therefore do teach the channel reservation signal of the second SSB in the transmission direction of the second SSB with the OFDM symbols of the first SSB.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al. (US 2020/0236708) teaches a system using spatial clear channel assessment. Lv et al. (US 2019/0230703) teaches a system of managing contention in a spatial reuse situation without disrupting ongoing transmissions. Sun et al. (US 2018/0139742) teaches a system using beam multiplexing of SSB transmissions.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        8/24/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466